Case 7:19-mj-01061 Document 1 Filed on 05/10/19 in TXSD Page 1 of 2

 

AO 91 (Rev. 11/11) Criminal Complaint Unite d States District Court
Southern Vistrict of Texas
UNITED STATES DISTRICT COURT FILED
for the M AY { 0 9019

Southern District of Texas

David J. Bradley, Clerk

 

 

 

United States of America )
v. }
. Case No “
Carlos Gonzalez,Derrick Lerma,Reynaldo Lerma, ) M / Qe O -_
& Fernando Lerma / Y / M
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 5/9/2019 in the county of Hidalgo in the
southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 U.S. Code § 841 Possession with Intent to Distribute 10 Kilograms of Cocaine
21 U.S. Code § 846 Conspiracy To Possess with Intent to Distribute 10 Kilograms of Cocaine

This criminal complaint is based on these facts:

See Attatchment A

Continued on the attached sheet. . Joa

Complainant’s signature

 

Special Agent Nathan Foster, FBI

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 05/10/2019 Bi2v arr LE, o Onn 7

Ve Pane: Eien ise #1 Sue
City and state: McAllen, Texas Co 5S. Cogs ake SV Oe.

Printed#ame and title

 
Case 7:19-mj-01061 Document 1 Filed on 05/10/19 in TXSD_ Page 2 of 2

On May 9, 2019, Special Agents of the Federal Bureau of Investigation (FBI) began surveillance on 2604
Garfield Ave, APT 1, Alton TX. At approximately 11:15am, CARLOS GONZALEZ (GONZALEZ) arrived in the
parking area driving a white, Nissan Sentra. GONZALEZ entered Apartment 1.

At approximately 11:30am, DERRICK LERMA (D. LERMA} and REYNALDO LERMA (R. LERMA) arrived in
the parking area in a maroon, Dodge Ram. In tandem with the Dodge Ram, FERNANDO LERMA (F.
LERMA) arrived in a grey, Ford F-150. All three men exited the vehicles and entered the apartment
under surveillance.

Shortly thereafter, agents approached the apartment and interviewed R. LERMA. R. LERMA stated that
he was driving the maroon Dodge Ram and gave verbal consent to search his vehicle. Upon opening the
toolbox in the bed of the truck, Agents observed.a trash bag containing 10 separate bricks of what
appeared to be narcotics. Agents conducted a field test on one of the bundles which indicated the
presence of cocaine.

Subsequently, GONZALEZ stated that all parties had made an agreement for 10 kilograms of cocaine to
be transported to Ohio. GONZALEZ stated that R. LERMA, D. LERMA, F. LERMA, and he met on May 8,
2019 in Donna, TX to discuss the transportation of the 10 kilograms of cocaine. D. LERMA gave
GONZALEZ $1,000 as a down payment for GONZALEZ to coordinate the transportation of the 10
kilograms. D. LERMA also agreed to deliver another $1,000 to GONZALEZ upon the delivery of the
cocaine. At the time of his arrest, D. LERMA was in possession of $1,000 in $100 bills and wrapped in a
rubber band. During an interview of D. LERMA he stated that he was involved in order to “pay bills.”
